Order entered October 21, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-15-01058-CV

                      LURLIA “LEE” OGLESBY, ET AL., Appellants

                                               V.

                  N. JUDE MENES FIRM D/B/A MENES LAW, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05938-A

                                           ORDER
       The reporter’s record is past due.           On October 8, 2015, the Court received

correspondence from appellants confirming their request for preparation of the reporter’s record.

Accordingly, we ORDER Cathye Moreno, Official Court Reporter for the County Court at Law

No. 1, to file, by NOVEMBER 16, 2015, either the reporter’s record or written verification that

appellants have not paid or made arrangements to pay the fee for the reporter’s record. We

caution appellants that if the Court receives written verification or no payment or payment

arrangements, the Court may order the appeal be submitted without the reporter’s record. See

TEX. R. APP. P. 37.3(c).


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE